DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-5 in the reply filed on 1/28/2021 is acknowledged.  The traversal is on the ground(s) that JP 2000239740 to Urayama fails to disclose the feature of “Ti and N satisfy %N x %Ti ≤ 0.0045 and the number of TiN inclusions not smaller than 5 μm is 20 to 200 pieces/cm2 at a freely selected cross section.  This is not found persuasive because of the reasons set forth in the below 35 USC 103 rejection of the claims over JP 200239740 to Urayama.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/28/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Additionally, instant claim 3 recites the limitation “ratio of number of MgO and CaO is not more than 50%.” This limitation is indefinite because it is unclear what said ratio is, i.e. ratio of what to what, and why a ratio is being expressed as a percent, and what exactly is not more than 50% of what.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2000239740A to Urayama in view of “Steel Melt Processing” from the ASM Handbook.
Regarding claim 1, regarding claim 1, Urayama discloses an alloy comprising the following composition (Urayama, abstract, para [0008]) which overlaps the instantly claimed composition:
Element
Claimed wt%
Urayama wt%
Overlaps?
C
0-0.05
0-0.1
Yes
Si
0.1-0.8
0-1.0
Yes
Mn
0.2-0.8
0-1.0
Yes
P
0-0.03
0-0.01
Yes
S
0-0.001
0-0.01
Yes
Ni
16-35
25-40
Yes
Cr
18-25
25-30
Yes
Al
0.2-0.4
0.3-2.0
Yes
Ti
0.25-0.4
0.3-2.0
Yes
N
0-0.016
impurity
See below

0.0015-0.008
0-0.5
Yes
Ca
0-0.005
impurity
Yes
O
0.0002-0.005
impurity
See below
Fe
balance
balances
Yes


Regarding the nitrogen and oxygen content of the instant claims, although Urayama does not explicitly disclose the nitrogen and oxygen level of the steel, the ASM Handbook discloses that nitrogen levels as low as 100 to 150 ppm nitrogen can be obtained in stainless steel (“Steel Melt Processing,” page 211) and the ASM Handbook discloses that oxygen content should be less than 100 ppm to prevent porosity (“Steel Melt Processing,” page 214, “Deoxidation and Alloying”).
Regarding the limitation “wherein Ti and N satisfy %N x %Ti ≤ 0.0045,” the steel of Urayama with 100 to 150 ppm nitrogen would have %N x %Ti of 0.003-0.03, overlapping the instantly claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Urayama including the instantly claimed because Urayama discloses the same utility throughout the disclosed ranges.
Regarding the limitation “the number of TiN inclusions not smaller than 5 μm is 20 to 200 pieces/cm2 at a freely selected cross section,” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, 
Regarding claim 2, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Urayama would be expected to have the same or similar properties as the instantly claimed steel because the steel of Urayama has the same or substantially the same composition.
Regarding claims 3-5, the ASM Handbook discloses that CaO, MgO and Al2O3 are present in steel slags with the amount of each depending from plant to plant and heat to heat depending on the grade of steel being made (“Steel Melt Processing,” page 207, left column).  Traces of these oxides would be present in the resulting steel made using these slags.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 [R-5].  In the instant case, the ASM Handbook recognizes the relative content of oxides as a result effective variable for controlling basicity of the slag (“Steel Melt Processing,” page 207, left column).  It would require little more than routine experimentation by one of ordinary skill in the art to determine the optimal or workable ranges of the content of each oxide to achieve appropriate basicity of the slag for the grade of steel being made.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0121162 A1 to Yamaoka et al discloses a metal alloy with a composition overlapping that of the instantly claimed range.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/Primary Examiner, Art Unit 1736